Title: To John Adams from Citizens of Stockbridge, 1798
From: Stockbridge, Citizens of
To: Adams, John



To his Excellency John Adams Esq. President, and The honourable Congress of the United States &c
1798

At a time when our Country is convulsed by different and opposite political opinions and views, when national Councils are divided and embarrassed, the efforts of patriotism retarded, and measures necessary for self-defence, and the protection of its property and independent rights fail of that promptitude which alone can insure, or promise, the best effects, it may justly be considered both as the privilege and duty of the citizens, in a corporate capacity, or otherwise, modestly and with the feelings which true subordination will prompt & approve, to come forward and shew their opinion of public measures, and express their patriotic intentions and wishes.
Impressed with these sentiments, the Inhabitants of———assembled in town meeting, persuaded that herein they are discharging a public duty, have unanimously agreed to declare to your Excellency and Honours, that they doubt whether the treaty made by the United States with France in 1777, & afterwards ratified by the respective governments, can be fully justified upon political or moral principles—It may reflect honour upon the American character to believe and affirm, that there was nothing in the constitution, the temper, the habits and moral feelings of the people of the two counties so consentaneous as to afford any rational prospect of permanency to the treaty, or any eventual benefits from it. The circumstances and interests of the two countries could promise very little. The perfect opposition of religion and those habits it had established, rendered it’s perpetuity still more improbable.
The abhorrence of popery, and the dread of its proximity, which had then lately been expressed to Heaven in the prayers of the people of these states—The professions we made of a reliance on divine Providence to support our cause—The frequent unexpected and striking divine interpositions in our favour—The singular advantages we had obtained under those auspices—The great probability, amounting almost to assurance, of final success—And then relinquishing that avowed dependence for an arm of flesh, and by a connexion which naturally introduced a detested religion amongst us, are circumstances which strongly tend to prove that the treaty was not bottomed on the purest moral principles and, of course, that it was offensive to Heaven. The event, we believe, has pretty well established the propriety of this idea; and Providence seems to hold the language of the prophet to Asa when he had left his God & applied to Benhadad for help, “Herein thou hast done foolishly, there fore from henceforth thou shalt have wars”—
The treaty has been violated and it’s obligations, without cause, annulled by France. The two countries are alienated.
The faithful attempts of the Executive to restore a good understanding and harmony have been mocked and rendered fruitless, and the government insulted, by a professed friend; and it is our wish that no further humiliating attempts of the kind may be made.
They further agreed to declare to your Excellency & Honours, that they sincerely approve of the treaty made with Great britain—That they view it as the most illustrious instance of the patriotism, wisdom and comprehensive policy of the great character under whose influence and direction it was made—As securing the affection, the interest and the aid of a great powerful nation, speaking the same language with which we are connected by blood and, which perhaps to us is of more importance, by unavoidable intercourse—And, in case of the most disastrous of all events to them, as a mean which will facilitate and secure the transfer of the best people, the best property, and the shiping of that country to this. It is therefore the wish and hope of this town that the obligations of that treaty may be fulfilled with the good faith which is the boast of america—And that, guarding against every thing that might imply the most distant idea of dependence, the government may pursue every measure proper to secure and establish a perfect reciprocity of affection and friendly intercourse between the two countries.—
That this town, whilst they greatly lament the disunion occasioned in our national Councils by difference of political sentiments, feel a pleasure in expressing the high sense they entertain of the wisdom , great sincerity and unremitting assiduity of the executive in the repeated attempts which have been made to effect a compromise and restore harmony between the United States and the Republic of France, disclosed by the late Communications to Congress, which, whilst they exhibit the probity, honour and magnanimity of America, prove that the professed friendship of that nation cannot insure to us any lasting and eventual advantages.
This town, relying on the wisdom of the national government to concert, and it’s patriotic zeal promptly to pursue, such measures as may be proper and necessary to defend our seacoasts, independent rights of commerce, and every part of our common country, as far as the resources they possess will enable them to do it, at the same time that they deprecate the distressing calamities of war and most earnestly wish for peace, Declare, that they are ready, at every hazard, not only to support the measures which may be adopted for the purposes abovementioned, but the Constitution and government also of these States, wisely administered, which they hold in high estimation, and for which they have great respect and affection.
